Citation Nr: 0303993	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  01-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased initial evaluation for a left 
knee disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959 and almost four months of unverified duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied service connection for a 
right knee disorder and granted service connection for a left 
knee disability with a staged rating.  A noncompensable 
rating was assigned beginning on April 13, 1959, a 10 percent 
rating was assigned beginning on December 24, 1997, a total 
rating of 100 percent was assigned for the period from 
January 12, 1998, to February 28, 1999, and a 30 percent 
rating was assigned beginning on March 1, 1999


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims has been obtained by the RO.

2.  It is as likely as not that the left knee disability 
aggravated the veteran's pre-existing right knee disorder.

3.  The left knee disability was not symptomatic from April 
13, 1959, to June 23, 1961.

4.  The left knee disability was manifested by instability 
and pain from June 24, 1961 to January 11, 1998.

5.  Status post medial compartment arthroplasty, the left 
knee disability was manifested by pain and limitation of 
motion beginning on March 1, 1999.


CONCLUSION OF LAW

1.  Aggravation of the veteran's preexisting right knee 
disability is proximately due to and is the result of his 
service-connected left knee disability.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.310 (2002). 

2.  The criteria for an initial compensable rating for a left 
knee disability from April 13, 1959, to June 23, 1961, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2002)

3.  The criteria for an initial rating of 10 percent for a 
left knee disability from June 24, 1961, to December 23, 
1997, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2002).

4.  The criteria for an initial rating in excess of 10 
percent for a left knee disability from December 24, 1997, to 
January 11, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code5257 (2002).

5.  The criteria for an initial rating in excess of 30 
percent for a left knee disability beginning on March 1, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5055 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the August 2000 rating decision and February 2001 
statement of the case, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefits sought, the evidence which would 
substantiate the claims, and the evidence that has been 
considered in connection with the appeal.  In a letter dated 
in June 2001, the RO specifically informed the veteran of the 
VCAA and VA's duty to assist under the new law.  Moreover, 
the Board undertook development in connection with the 
claims.  In correspondence dated in August 2002 and January 
2003, the veteran was notified of what additional evidence 
was needed to support the veteran's claims and what action 
the Board would take in obtaining evidence.  The above 
referenced documents collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  In view of the foregoing, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims, and has been provided 
ample opportunity to submit such information and evidence.

Factual Background

Service medical records included an examination report dated 
in December 1956 that noted surgery for a torn right medial 
meniscus of the right knee in March 1956.  The scar was 
healed and ligaments were intact.  No effusion or tenderness 
was found.  The separation examination did not reveal any 
abnormalities of the knees.  

The veteran underwent a VA examination in July 1959.  He 
indicated that he had surgery for a trick right knee before 
entering the service.  After the surgery, he continued to 
have pain and an occasional click with a dull tightness 
sensation.  He also indicated that since service he had 
occasional trouble with the left knee that was manifested by 
some stiffness and pain after sitting or standing too long.  
The onset was in May 1957.  There was also a click of the 
left knee.  X-rays of the knees revealed that osseous 
structures of the knees were normal in appearance and the 
cartilage space was well maintained.  The diagnoses were 
internal derangement of the left knee, and internal 
derangement of the right knee, post operative.

Private medical records from the Ohio Valley Hospital dated 
in June 1961 indicated that the veteran had a torn medial 
meniscus of the left knee joint.  He gave a history of having 
had the cartilage removed in the right knee 6 years earlier.  
While hospitalized, he underwent arthrotomy to remove the 
torn left medial meniscus.  .

Private medical records from Gerald W. Pifer, M.D., dated 
from January 1986 to June 1997 included complaints in January 
1986 of left knee pain and swelling with occasional grating 
sensation.  He indicated he had buckling of the left knee, 
but no locking.  The left knee demonstrated full range of 
motion.  There was crepitation and mild effusion present.  
There was no ligamentous instability.  X-rays revealed 
degenerative changes.  In November 1989, examination of the 
left knee revealed full range of motion and no ligamentous 
instability.  Generalized tenderness was noted.  X-rays of 
the left knee revealed degenerative changes.  The veteran 
complained of increased left knee pain in December 1990, 
particularly medially.  X-rays revealed further degenerative 
changes.  In December 1994, the veteran reported that he had 
problems with both knees for a number of years with the left 
being more problematic than the right.  Examination revealed 
fairly good range of motion, bilaterally.  There was 
generalized tenderness bilaterally with more severe 
tenderness over the medial joint line.  There was mild 
patellofemoral crepitation.  X-rays of both knees revealed 
minor patellofemoral changes and degenerative changes of an 
osteophyte of the lateral facet of the left patella.  The 
impression was degenerative joint disease of both knees, with 
left worse than the right.  Additional complaints of 
bilateral knee pain were noted in May 1996.  There was no 
giving way or locking.  He had difficulty with distance 
walking, standing, and steps.  Examination of the left knee 
in December 1997 revealed full extension and flexion to 95 
degrees with pain. Some crepitation and swelling was noted.  
There was no ligamentous instability, weakness, or atrophy.  
In January 1998, the veteran underwent an arthrotomy and a 
medial compartment arthroplasty of the left knee.  In May 
1998 he complained of continued difficulties with the right 
knee.  In June 1998 he underwent medial compartment 
arthroplasty of the right knee.  There were marked 
degenerative changes of the medical compartment.  Additional 
records showed that he continued to have follow-up visits for 
both knees through July 1998.

Dr. Pifer submitted a stated dated in August 1998.  The 
history of the veteran's bilateral knee disorders was 
consistent with what has previously been reported in service 
medical records and private medical records.  He opined that 
the difficulties with the left knee caused excess stress and 
strain on the right knee where the veteran also had problems 
with the medical meniscus, which later required surgery.  He 
further opined that the surgeries on both knees were directly 
related to problems that the veteran had while in the 
military service.

The veteran underwent a VA examination in October 1998.  The 
medical history of the knees was reported.  Problems with the 
left knee, which resulted in medial compartment replacement, 
caused the veteran to favor the right knee.  Over the years, 
this led to degeneration of the right knee.  It was opined 
that there was no question that the right knee condition was 
secondary to the left knee problems.

Medical records from Dr. Pifer indicated the veteran was seen 
in August 1999 for a follow-up visit of the status post 
medial compartment arthroplasty of the right knee.  
Examination of both knees revealed good motion with full 
extension and flexion to 120 degrees, bilaterally.  Stability 
was excellent.  A little crepitation of the left knee was 
noted, but there was no tenderness, redness, or increased 
heat.  A follow-up visit in June 2000 noted only a couple of 
changes.  Flexion of the knees was to 125 degrees bilaterally 
and there was no crepitation.  X-rays revealed no evidence of 
loosening of the medial compartment arthroplasty components 
and alignment was satisfactory, bilaterally.  

In an August 2000 rating decision, the RO assigned a 100 
percent disability it rating for the left knee for the period 
from January 12, 1998, to February 28, 1999.

Records of office visits to Dr. Pifer from October 2000 to 
March 2000 did not note any significant changes from what was 
previously reported.  In September 2002, flexion was noted to 
have decreased to 110 degrees in the left knee and there was 
more tenderness over the medial joint line.  All other 
findings remained substantially the same.

The veteran testified during a January 2002 travel board 
hearing that he began wearing a sleeve on his left knee in 
December 2001.  He also stated that Dr. Pifer prescribed a 
brace, which the veteran wore on either knee.  He stated that 
he had trouble walking on uneven ground.  In December 2001, 
his left knee began to give out about once a month.  The 
veteran testified that he did not have a lot of strength in 
his knee, which made stepping higher than a standard step 
very difficult.  He also had stiffness in the knee joints 
after sitting for a long period of time.

The veteran underwent a VA examination in September 2002.  He 
complained of pain and restricted range of motion.  He did 
not have locking or giving way, but he did have knee swelling 
after standing for long periods of time.  He had trouble 
ascending and descending stairs secondary to his inability to 
bend his knees completely.  During flare-ups, the level of 
pain for the left knee was 7-8 on a scale of 1-10 and his 
baseline level of pain was 3 in the left knee.  He used 
braces to help him walk.  On examination of the left knee, 
extension was to zero degrees and flexion was to 105 degrees.  
With flare-ups, it was estimated that the veteran's left knee 
could have an additional range of motion limitation of up to 
20 percent of his current range of motion.  There was no 
varus/valgus or anterior/posterior instability.  X-rays did 
not reveal any evidence of loosening of the medial 
arthroplasty compartment.  With regard to the right knee, the 
opinion was that it was as likely as not that the service-
connected left knee condition aggravated the nonservice-
connected right knee condition.  He also opined that there 
was not a causal relationship between the service-connected 
left knee condition in the eventual outcome of the right knee 
condition.

Analysis

Service connection

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury. See 38 C.F.R. § 3.310(a); see also Harder 
v. Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation 
has been interpreted to permit service connection for the 
degree of aggravation to a nonservice-connected disorder that 
is proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Under such circumstances, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id. 

In the case at hand, the veteran is currently service-
connected for a left knee disability.  The evidence of record 
indicates that continued problems with the left knee 
disability led to the veteran relying more on the right leg, 
which had undergone right knee surgery prior to service.  In 
opinions provided by private and VA physicians,  the medical 
professionals opined that the service-connected left knee 
disability aggravated the right knee disorder.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is in favor of the claim of 
entitlement to service connection for a right knee disorder.

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

At the time of the July 1959 VA examination, there was no 
apparent symptomatology associated with the left knee 
disorder to warrant a compensable rating, as there was a full 
range of motion, no deformity, and no pain on movement.  

However, medical records from Ohio Valley Hospital showed 
that the veteran underwent surgery on June 24, 1961, to 
remove a torn medical meniscus of the left knee.  Although 
there are no detailed medical records during this time period 
to precisely rate the level of disability, the surgical 
report noted that the veteran's complaint was that the left 
knee "kicked out of place."  Based on this evidence, the 
Board finds that for the period from June 24, 1961, to 
January 11, 1998, the veteran's left knee disability warrants 
a 10 percent rating under diagnostic code 5257, other 
impairment of the knee.  Under this code, which applies to 
recurrent subluxation or lateral instability, slight 
symptomatology warrants a 10 percent rating, moderate 
symptomatology warrants a 20 percent rating, and severe 
symptomatology warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  A higher rating is not 
warranted because there is no evidence to show an increase in 
left knee instability in the years leading up to the medical 
compartment arthroplasty on January 12, 1998.

The evidence covering the period from June 24, 1961, to 
January 11, 1998, does not support a finding that pain and 
swelling, which are factors that are to be considered under 
DeLuca, were severe or frequent enough to warrant an increase 
on this basis.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Also, there is no indication that there were 
manifestations of the other factors such as more or less 
movement, painful motion, incoordination, deformity, atrophy, 
or excess fatigability.

Beginning March 1, 1999, the veteran's left knee disability 
warrants no more than a 30 percent rating.  Under Code 5055, 
knee replacement (prosthesis), the minimal rating is 30 
percent.  With intermediate degrees of weakness, pain or 
limitation of motion rate by analogy to diagnostic codes rate 
by analogy to diagnostic codes 5256, 5261, or 5262.  A higher 
rating of 60 percent is warranted with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  38 C.F.R. § 4,71a, Diagnostic Code 5055.

The medical evidence since March 1, 1999, has not shown that 
the left knee disability demonstrated intermediate 
symptomatology that would warrant higher ratings based on 
diagnostic codes 5256, 5261, or 5262.  As shown in the 
medical evidence noted earlier in the decision, there is no 
evidence of ankylosis, extension was not limited to 30 or 45 
degrees, and there was no nonunion of the tibia and fibula 
with loose motion requiring a brace.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261, 5262 (2002).  The Board is aware 
the veteran does wear a brace, however, it is not due to 
loose motion or nonunion as specified in the criteria.

A higher rating for the period beginning March 1, 1999, based 
on DeLuca, is not warranted because although the veteran does 
have flare-ups, limitation of motion, pain, and swelling of 
the left knee, it would have to be demonstrated that the 
disability meets the criteria for a 30 percent rating under 
Codes 5256, 5261, or 5262.  At present, the disability does 
not meet the criteria for a compensable rating under these 
codes.  

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2002).  In this regard, 
the Board notes that there is no showing that the disability 
under consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
percentages).  In addition, there is no showing that the 
veteran's left knee has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  


ORDER

Service connection for a right knee disability is granted.

An initial compensable rating from April 13, 1959, to June 
23, 1961, is denied.

An initial rating of 10 percent from June 24, 1961 to 
December 23, 1997, is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.

An initial rating in excess of 10 percent from December 24, 
1997 to February 28, 1998, is denied.

An initial rating in excess of 30 percent beginning on March 
1, 1999, is denied.



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

